Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 1 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 2 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 3 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 4 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 5 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 6 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 7 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 8 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 9 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 10 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 11 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 12 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 13 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 14 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 15 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 16 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 17 of 19
Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 18 of 19
          Case 3:20-cv-01135-VAB Document 1-1 Filed 08/07/20 Page 19 of 19
WITHDRAWAL                                                         STATE OF CONNECTICUT
JD-CV-41 Rev. 1-18                                                     ADA NOTICE                                                        SUPERIOR COURT
                                                     The Judicial Branch of the State of                                                    www.jud.ct.gov
                                                     Connecticut complies with the Americans with
                                                     Disabilities Act (ADA). If you need a                           Docket number
                                                     reasonable accommodation in accordance
                                                     with the ADA, contact a court clerk or an ADA                   MMX-CV-XX-XXXXXXX-S
                                                     contact person listed at www.jud.ct.gov/ADA.                    Return date (For Civil and Housing cases only)
Instructions:                                                                                                        Aug-04-2020
1. Complete this form by selecting any applicable withdrawal categories below.                                       Answer date (For Small Claims cases only)
2. File with the clerk.
Name of case (First-named Plaintiff vs. First-named Defendant)
COUNTY WIDE MECHANICAL SERVICES, LLC v. REGENT INSURANCE COMPANY Et Al
                                       Address of court (Number, street, town and zip code)
✖ Judicial             Housing
  District             Session         1 COURT STREET MIDDLETOWN, CT 06457-3374

Dispositive (Complete) Withdrawal
(Do not check the following two boxes if any intervening complaints, cross complaints, counterclaims, or third party complaints remain pending in this case.
See below for partial withdrawal of action.)
(WDACT)                The Plaintiff's action is WITHDRAWN AS TO ALL DEFENDANTS without costs to any party.
(WOARD)                A judgment has been rendered against the following Defendant(s):

                       and the Plaintiff's action is WITHDRAWN AS TO ALL REMAINING DEFENDANTS without costs.

Partial Withdrawal
The following pleading(s), motion(s) or other paper(s) in the case named above is or are withdrawn:
(WDCOMP)        Complaint                                 (WAPPCOM)      Apportionment Complaint
(WOC)           Counterclaim                              (WDINTCO)      Intervening Complaint
(WDCC)          Cross Complaint (cross claim)             (WDTHPC)       Third Party Complaint
(WDCOUNT)        Counts of the complaint:

(WOAAP)                Plaintiff(s):

(WOAAD)            ✖ Complaint against defendant(s):
                       D-02 CONNECTICUT INSURANCE COMMISSIONER                                                                               only without costs
(WOM)                  Motion:
                       Other:


Signature of Filer(s)
Party P-01 COUNTY WIDE MECHANICAL SERVICES, LLC                                                                                               Attorney or Self-
                                              ; By WILLIAM C CHARAMUT ATTORNEY AT LAW LLC                                                     represented party
Party                                                                                                                                         Attorney or Self-
                                                                             ; By                                                             represented party
Party                                                                                                                                         Attorney or Self-
                                                                             ; By                                                             represented party
Party                                                                                                                                         Attorney or Self-
                                                                             ; By                                                             represented party
Name &                 STEVEN ANTHONY OUELLETTE
Address         ►
of Filer(s):           1208 Cromwell Ave., Rocky Hill, CT 06067

Certification
I certify that a copy of this document was or will immediately be mailed or delivered electronically or non-electronically on
(date)        Jul-7-2020       to all attorneys and self-represented parties of record and that written consent for electronic delivery was
received from all attorneys and self-represented parties of record who received or will immediately be receiving electronic delivery.
Name and address of each party and attorney that copy was or will be mailed or delivered to*                                             For Court Use Only

No Service Required


*If necessary, attach additional sheet or sheets with name and address which the copy was or will be mailed or delivered to.
Signed (Signature of filer)                                     Print or type name of person signing   Date signed
► 404695                                                        STEVEN ANTHONY OUELLETTE               Jul-7-2020
Mailing address (Number, street, town, state and zip code)                                             Telephone number
1208 CROMWELL AVE CROMWELL, CT 06067                                                                   860-883-4067
